Dismissed and Memorandum Opinion filed April 10, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00570-CV

                          BILLY KALLUS, Appellant
                                        V.
                           AUCTION.COM, Appellee

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-37654

                   MEMORANDUM                    OPINION


      This is an appeal from a judgment signed June 7, 2013. The clerk’s record
was filed September 26, 2013. No reporter’s record was filed.

      On November 26, 2013, appellant filed a brief that was not in compliance
with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.1(a) and (i).
In particular, appellant failed to provide adequate citations to the record. Tex. R.
App. P. 38.1(i).
      On March 11, 2014, we ordered appellant’s brief filed November 26, 2013,
stricken. Appellant was ordered to file a brief that complied with the Texas Rules
of Appellate Procedure within ten (10) days. See Tex. R. App. P. 38.1.

      Appellant was informed that if he filed another brief that did not comply
with Rule 38, the Court may strike the brief, prohibit appellant from filing another,
and proceed as if appellant had failed to file a brief. See Tex. R. App. P. 38.9(a).
Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has
failed to file a brief, we may dismiss the appeal for want of prosecution.

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                              PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.




                                          2